LawRence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made part of this decision, present the question of the proper dutiable value of certain forged steel flanges exported from West Germany.
The parties hereto have entered into a stipulation of fact wherein it has been agreed that the market value or the price of the imported merchandise at the time of exportation to the United States, at which such or similar merchandise was freely offered for sale to all pur*562chasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, was the red-ink unit values set forth on the invoices accompanying the entries covered by said appeals, plus export packing. It was further agreed that there was no higher foreign value.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the forged steel flanges in issue and that said value is the red-ink unit values set forth on the invoices accompanying the entries covered by the instant appeals, plus export packing.
Judgment will issue accordingly.